DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – Because the Cucci "first signal light" as interpreted by the Office includes "Power+Data," it is clear that the reference's "first signal light" not only transmits a signal, but also supplies power, contrary to the recited feature of amended claim 1. The other applied references were not applied by the Office in a manner sufficient to cure this deficiency of Cucci. Therefore, for this reason alone, the applied references do not render obvious the subject matter of amended claim 1.	
Examiner’s response – The cited reference Werthen et al discloses a power over fiber system (Figures 1, 2, 5, 7, 9-12, 17, 18 and 20 etc.), in which the power can be send over one wavelength signal (e.g., Figure 2, from power laser 145 over fiber 301), and data can be send over another wavelength signal (e.g., from data laser 130 over fiber 302). Also, in Figure 9 of Werthen, the signal light (optical data) from laser 135 transmits a signal (optical data) but does not supply power; and the power is supplied from the laser 145. The combination of Cucci et al and Furey and Werthen et al and Pfeiffer et al and Hayashi et al disclose “the first signal light transmits a signal but does not supply power”.  

2). Applicant’s argument – The applied references, singly or in combination, do not teach or suggest the recited order of staring up/check signal, nor do they appear to be able to achieve the described advantage. 

Examiner’s response – In “Final Office Action at page 5, lines 2-4 from bottom, and page 11, lines 1-3 from bottom”, Examiner states “Cucci el al also does not expressly indicates that a predetermined check signal is transmitted by the first signal light, after starting up the second data communication device by the low power supply, wherein the second data communication device, in response to receiving the predetermined check signal, performs a predetermined arithmetic operation on the received check signal to obtain a response signal” or “Cucci et al does not expressly indicates that a predetermined check signal is transmitted by signal light, after starting up the connection-counterpart data communication device by the low power supply, wherein the connection-counterpart data communication device generates a predetermined light in response to the predetermined check signal, wherein the predetermined light is a signal obtained by performing arithmetic operation on the predetermined check signal”. That is, Examiner states “Cucci et al does not expressly indicates …”. Examiner does not state that Furey and Werthen and Pfeiffer et al “fail to disclose the recited feature”. Cucci et al teaches to start up the second device by a lower power supply, and wait for a “status” signal from the second device, and then determine whether a higher power should be supplied to the second device based on the status signal; and Furry also teaches to receive “feedback” signal so to control the .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al (US 5,528,409) in view of Furey (US 2009/0016715) and Werthen et al (US 2008/0235418) and Pfeiffer et al (US 2009/0238559) and Hayashi et al (US 2012/0219289).
1). With regard to claim 1, Cucci et al discloses a power over fiber system (Figure 1) comprising: 
a first data communication device (16 in Figure 1 etc.) including a power sourcing equipment device (16 in Figure 1) including a semiconductor laser (light source module 16, column 2 line 37, or column 6 line 29, the light source can be a diode laser that is made from semiconductor materials) that oscillates with electric power (via modulator 
a second data communication device (18/14) including a powered device (18) including a photoelectric conversion element (50) that converts the feed light into electric power, the second data communication device performing optical communication with the first data communication device (“Power+Data” are conveyed; Abstract etc.); and 
an optical fiber cable (the cable including fiber 20 and 22) including a first end (44/25) connectable to the first data communication device and a second end (48/66) connectable to the second data communication device to transmit the feed light (“Power”), first signal light (“Power+Data” over the same optical carrier) and second signal light (“digital data” over the fiber 22), 
wherein the electric power obtained by the conversion of the feed light by the photoelectric conversion element is driving power for the second data communication device (via the “Power Supply Converter” 68), 
wherein the first data communication device is configured for controlling low power supply (column 6 line 48-51, “After the laser voltage is set to zero, the microcontroller 24 allows the light source power supply 46 to ramp-up the laser voltage, with the voltage being incremented every 1/60th of a second”) and high power supply (“full-power value”, block 120 in Figure 3 etc.) that are performed by the power sourcing equipment device, feed electric power by the high power supply exceeding feed electric power by the low power supply (Figures 2-4, column 4 line 63 to column 10 line 42 etc., “the local light source module 16, the laser, LED or other light source output optical 
wherein the second data communication device, in response to receiving the low power supply (via the fiber 20), 
performs a predetermined operation on the received power supply signal to obtain a response signal (Figures 4 and 5; column 5 line 41-56 etc., “The remote interface module 18 functions to measure and digitize the output from the photo-diode power converter 50, the power supply voltage to the transmitter 14, and the analog voltage from the transmitter. It then communicates status information as to how well the remote module 18 is functioning. More particularly, it carries out the power-up mode described above to insure eye safety and provided that all optical data-links are properly connected, assumes a normal operating mode in which all the pertinent data is sent to the local interface module 16 at predetermined data transmission rates. In the event of an error condition, such as a short circuit of the output current to the transmitter, a broken fiber in the power fiber link 20, etc., an error flag is sent back to the local 
transmits the response signal by the second signal light to the first data communication device (Figure 1, “digital data” or “status” is sent to the first data communication device 16 via link 22),
wherein the first data communication device disables the high power supply before receiving the response signal from the second data communication device (column 7 lines 29-35 and “It can be seen from the foregoing description of the flow diagram of FIG. 2 that there is a wake-up sequence for the local light source module 16. This wake-up sequence insures that all optical fibers are appropriately interconnected between the local light source module and the remote interface module before full power can be applied to the laser light source”. Figure 3, step 120, the full power is set after receiving the response signal. Then, it is obvious that the control algorithm can disable the high power supply before receiving the response signal), and 
enables the high power supply in response to receiving the response signal (status signal etc.) from the second data communication device (Figures 2-4).
In Figure 1, Cucci et al shows two fibers (20/22) and the Power and Data are transmitted over one optical carrier; but Cucci et al does not expressly indicate that the two fibers are in “an optical fiber cable”, and feed light and a first signal light are separately transmitted, wherein the first signal light transmits a signal but does not supply power; and Cucci el al also does not expressly indicates that a predetermined check signal is transmitted by the first signal light, after starting up the second data communication device by the low power supply, wherein the second data 
Regarding an optical fiber cable, to put a plurality of fibers in a cable is well known in the art. E.g., Furey discloses a similar power over fiber system (Figures 1-4) comprising: a first data communication device (10/100 in Figures 1,2 and 4 etc.) including a power sourcing equipment device (10 in Figure 1 or 101/103 in Figure 2); a second data communication device (200/20) including a powered device (200) including a photoelectric conversion element (PPC 210) that converts the feed light into electric power, the second data communication device performing optical communication with the first data communication device ([0033] and [0037] etc.); and an optical fiber cable (300; [0026], “During normal full power operation, another selection may display the voltage output of the receive unit 200 on the other side of the fiber optic cable 300”, the cable 300 has three fibers: 310/310/320) including a first end connectable to the first data communication device (the end that connected to device 100) and a second end connectable to the second data communication device (the end that connected to device 100), wherein the electric power obtained by the conversion of the feed light by the photoelectric conversion element (210/20, and Figure 3) is driving power for the second data communication device, wherein the first data communication device is configured for controlling low power supply (low power, [0021]) and high power supply (“full power”, [0022]-[0025]) that are performed by the power sourcing equipment device, feed electric power by the high power supply exceeding feed electric power by the low power supply, and wherein the first data communication device starts up the 
Regarding the separated feed light, Werthen et al discloses a power over fiber system (Figures 1, 2, 5, 7, 9-12, 17, 18 and 20 etc.), in which the power can be send over one wavelength signal (e.g., Figure 2, from power laser 145 over fiber 301), and data can be send over another wavelength signal (e.g., from data laser 130 over fiber 302), wherein a first signal light (130 in Figure 2, or 135 in Figures 9 and 20) transmits a signal but does not supply power.

Regarding a predetermined check signal, it is common in the art to transmit a test/check signal from a node to another node to check the connection/device status. E.g., Pfeiffer et al, discloses a system/method for detecting and localizing faults in an optical network (Figures 1), as shown in Figures 3a and 3b, a second device (e.g., DPM2) is first charged by an input optical signal (201) from a first device (OLT 4), and the second device is waked up (202), then the first device (4) transmits a predetermined check signal (step 103 in Figure 3a, and signal 12 in Figure 6b) to the second device (DM2) after starting up the second device, wherein the second device, in response to receiving the predetermined check signal, performs a predetermined arithmetic operation (step 203/204/205 in Figure 3b, performed by the microprocessor 19, [0038]) on the received check signal to obtain a response signal (response message 13, as shown in Figure 6c, [0040]-[0042]). Pfeiffer et al does not expressly call the operation performed by the microprocessor an arithmetic operation. However, since it is a microprocessor to process digital signals and performs a comparison ([0039]), it is obvious to one skilled in the art that an arithmetic operation is performed. Also, another prior art, Hayashi et al, discloses a system/method to monitor signal transmissions in an optical communication system, in which an arithmetic device (e.g., 53 in Figure 3) is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pfeiffer et al and Hayashi et al to the system of Cucci et al and Furey and Werthen et al so that the second data communication device can perform a arithmetic operation on the predetermined test signal, and the fault etc. can be accurately and conveniently identified and localized, and based on the feedback (status) signal from the second device, the first device can determine the proper power levels to be sent to the second device.
2). With regard to claim 8, Cucci et al and Furey and Werthen et al  and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 1 above. And the combination of Cucci et al and Furey and Werthen et al  and Pfeiffer et al and Hayashi et al further discloses wherein the optical fiber cable is one optical fiber cable that transmits the first signal light and the second signal light bidirectionally (Werthen: Figures 10 and 20, [0079], “The optical line 30 connecting the DIM 500 with an downstream HIM consists in this embodiment of a single optical fiber 301 which supports the transmission of both the upstream and downstream optical signals”; Figures 11, 12, 17 and 18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al and Furey and Werthen et al  and Pfeiffer et al and Hayashi et al as applied to claim 1 above, and further in view of Van Der Mark et al (US 2019/0213871).

However, to use a laser wavelength of 500 nm or less for power over fiber is well known in the art. E.g., Van Der Mark et al discloses a semiconductor material of a semiconductor region of the semiconductor laser is a laser medium having a laser wavelength of 500 nm or less, the semiconductor region exhibiting a light-electricity conversion effect ([0052], [0091] and [0097] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Van Der Mark et al to the system of Cucci et al and Furey and Werthen et al and Pfeiffer et al and Hayashi et al so that a system with a high conversion efficiency can be obtained.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furey (US 2009/0016715) in view of Werthen et al (US 2008/0235418) and Pfeiffer et al (US 2009/0238559) and Hayashi et al (US 2012/0219289).
1). With regard to claim 4, Furey discloses a power-supplying-side data communication device (100/10 in Figures 1, 2 and 4 etc.) of a power over fiber system (Figures 1-4 etc.), comprising: 

wherein the power-supplying-side data communication device is configured for controlling low power supply (low power, [0021]) and high power supply (“full power”, [0022]-[0025]) that are performed by the power sourcing equipment device, feed energy by the high power supply exceeding feed energy by the low power supply (“full power output” vs “low power output”, [0021] and claim 2 etc.), and 
wherein the power-supplying-side data communication device starts up a connection-counterpart data communication device (200 in Figure 1; also Figure 3) by the low power supply to the connection-counterpart data communication device ([0021] etc.), and 
disables the high power supply before receiving predetermined light (light over fiber 320) generated by the connection-counterpart data communication device (optical transmitter 220 in Figure 3) in response to the low power supply signal ([0022] and [0036], “As indicated above, if there is no closed loop, the lasers 110 will never go to a higher power. Once the microprocessor 150 determines that both power carrying fibers 310 and feedback fiber 320 are connected correctly; feedback is received by the failsafe control 120; and the safety enclosure is shut, the microprocessor 150 determines that both lasers 110 are properly connected and are ready for powering up to full power”), and 
enables the high power supply in response to receiving the predetermined light from the connection-counterpart data communication device ([0036], “feedback from the 
But, Furey does not expressly indicates that a predetermined check signal is transmitted by signal light, after starting up the connection-counterpart data communication device by the low power supply, wherein the signal light transmits a signal but does not supply power, and wherein the connection-counterpart data communication device generates a predetermined light in response to the predetermined check signal, wherein the predetermined light is a signal obtained by performing arithmetic operation on the predetermined check signal.
Regarding the signal light, Werthen et al discloses a power over fiber system (Figures 1, 2, 5, 7, 9-12, 17, 18 and 20 etc.), in which the power can be send over one wavelength signal (e.g., Figure 2, from power laser 145 over fiber 301), and data can be send over another wavelength signal (e.g., from data laser 130 over fiber 302), wherein the signal light (130 in Figure 2, or 135 in Figures 9 and 20) transmits a signal but does not supply power. That is, power feeding and data/signal transmission can be done on separated wavelength channels (different wavelengths); a signal/data is transmitted by a signal light (laser 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Werthen et al to the system of Furey so that the power and data signals can be transmitted separately, and the system is more flexible, and the power control can be made convenient without influence the data signals, and the data/signal channel can be used for communication management and maintenance/monitoring.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pfeiffer et al and Hayashi et al to the system of Furey and Werthen et al so that the second data communication device can perform a arithmetic operation on the predetermined test 
2). With regard to claim 10, Furey and Werthen et al  and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 4 above. And the combination of Furey and Werthen et al and Pfeiffer et al and Hayashi et al further discloses wherein the power-supplying-side data communication device is connectable to the connection-counterpart data communication device through one optical fiber cable that transmits signal light bidirectionally (Werthen: Figures 10 and 20, [0079], “The optical line 30 connecting the DIM 500 with an downstream HIM consists in this embodiment of a single optical fiber 301 which supports the transmission of both the upstream and downstream optical signals”; Figures 11, 12, 17 and 18).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al (US 5,528,409) in view of Werthen et al (US 2008/0235418) and Pfeiffer et al (US 2009/0238559) and Hayashi et al (US 2012/0219289).
1). With regard to claim 4, Cucci e al discloses a power-supplying-side data communication device (16 in Figure 1 etc.) of a power over fiber system (Figure 1), comprising: 
a power sourcing equipment device (16 in Figure 1) including a semiconductor laser (light source module 16, column 2 line 37, or column 6 line 29, the light source can be a diode laser, which is made from semiconductor materials) that oscillates with 
wherein the power-supplying-side data communication device is configured for controlling low power supply (column 6 line 48-51, “After the laser voltage is set to zero, the microcontroller 24 allows the light source power supply 46 to ramp-up the laser voltage, with the voltage being incremented every 1/60th of a second”) and high power supply (“full-power value”, block 120 in Figure 3 etc.) that are performed by the power sourcing equipment device, feed energy by the high power supply exceeding feed energy by the low power supply (Figures 2-4, column 4 line 63 to column 10 line 42 etc., “the local light source module 16, the laser, LED or other light source output optical power from the light source modulator 42 is controlled to provide eye safety through a special power-up sequence and maximum laser life by operating at the lowest possible optical output power capable of providing adequate electrical power at the remote end for powering the electronic circuitry in the remote module 18 as well as in the PV sensor/transmitter device 14” and “Optical energy being transmitted out from the output terminal 44 and over the optical fiber 20 is ramped up from a low value. The very low-power optical output, when received by the photo-diode power converter 50 and, ultimately, the remote microcontroller 54, effectively "wakes-up" the remote microcontroller and causes it to output a digital status word, via LED transmitter 64, over the optical fiber 22 to the photo-diode receiver 26”), and 
wherein the power-supplying-side data communication device 
starts up a connection-counterpart data communication device (18/14) by the low power supply to the connection-counterpart data communication device (column 6 line 
disables the high power supply (column 7 lines 29-35 and “It can be seen from the foregoing description of the flow diagram of FIG. 2 that there is a wake-up sequence for the local light source module 16. This wake-up sequence insures that all optical fibers are appropriately interconnected between the local light source module and the remote interface module before full power can be applied to the laser light source”. Figure 3, step 120, the full power is set after receiving the response signal. Then, it is obvious that the control algorithm can disable the high power supply before receiving the response signal) before receiving predetermined light (light generated by transmitter 64 in Figure 1) generated by the connection-counterpart data communication device in response to the low power supply, and 
from the second data communication device (column 7 lines 29-35 and “It can be seen from the foregoing description of the flow diagram of FIG. 2 that there is a wake-up sequence for the local light source module 16. This wake-up sequence insures that all optical fibers are appropriately interconnected between the local light source module and the remote interface module before full power can be applied to the laser light source”. Figure 3, step 120, the full power is set after receiving the response signal. Then, it is obvious that the control algorithm can disable the high power supply before receiving the response signal), and
enables the high power supply in response to receiving the predetermined light (status signal etc. transmitted by transmitter 64) from the connection-counterpart data 
receive unit 200 to the transmit unit 100 is preferably provided to allow the transmit unit 100 to go to high”).
But, Cucci et al does not expressly indicates that a predetermined check signal is transmitted by signal light, after starting up the connection-counterpart data communication device by the low power supply, wherein the signal light transmits a signal but does not supply power, and wherein the connection-counterpart data communication device generates a predetermined light in response to the predetermined check signal, wherein the predetermined light is a signal obtained by performing arithmetic operation on the predetermined check signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Werthen et al to the system of Furey so that the power and data signals can be transmitted separately, and the system is more flexible, and the power control can be made convenient without influence the data signals, and the data/signal channel can be used for communication management and maintenance/monitoring.
Regarding a predetermined check signal, it is common in the art to transmit a test/check signal from a node to another node to check the connection/device status. E.g., Pfeiffer et al, discloses a system/method for detecting and localizing faults in an optical network (Figures 1), as shown in Figures 3a and 3b, a second device (e.g., DPM2) is first charged by an input optical signal (201) from a first device (OLT 4), and the second device is waked up (202), then the first device (4) transmits a predetermined check signal (step 103 in Figure 3a, and signal 12 in Figure 6b) to the second device (DM2) after starting up the second device, wherein the second device, in response to the predetermined check signal, performs a predetermined arithmetic operation (step 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pfeiffer et al and Hayashi et al to the system of Cucci et al and Werthen et al so that the second data communication device can perform a arithmetic operation on the predetermined test signal, and the fault etc. can be accurately and conveniently identified and localized, and based on the feedback (status) signal from the second device, the first device can determine the proper power levels to be sent to the second device.
2). With regard to claim 10, Cucci et al and Werthen et al  and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 4 above. And the combination of Cucci et al and Werthen et al and Pfeiffer et al and Hayashi et al further discloses wherein the power-supplying-side data communication device is connectable to the connection-counterpart data communication device through one optical fiber cable that transmits signal light bidirectionally (Werthen: Figures 10 and 20, [0079], “The .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furey and Werthen et al  and Pfeiffer et al and Hayashi et al as applied to claim 4 above, and further in view of Van Der Mark et al (US 2019/0213871).
Furey and Werthen et al and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 4 above. But, Furey and Werthen et al  and Pfeiffer et al and Hayashi et al do not expressly disclose wherein a semiconductor material of a semiconductor region of the semiconductor laser is a laser medium having a laser wavelength of 500 nm or less, the semiconductor region exhibiting a light-electricity conversion effect.
However, to use a laser wavelength of 500 nm or less for power over fiber is well known in the art. E.g., Van Der Mark et al discloses a semiconductor material of a semiconductor region of the semiconductor laser is a laser medium having a laser wavelength of 500 nm or less, the semiconductor region exhibiting a light-electricity conversion effect ([0052], [0091] and [0097] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Van Der Mark et al to the system of Furey and Werthen et al and Pfeiffer et al and Hayashi et al so that a system with a high conversion efficiency can be obtained.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cuccui et al and Werthen et al  and Pfeiffer et al and Hayashi et al as applied to claim 4 above, and further in view of Van Der Mark et al (US 2019/0213871).
Cuccui et al and Werthen et al and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 4 above. But, Cuccui et al and Werthen et al and Pfeiffer et al and Hayashi et al do not expressly disclose wherein a semiconductor material of a semiconductor region of the semiconductor laser is a laser medium having a laser wavelength of 500 nm or less, the semiconductor region exhibiting a light-electricity conversion effect.
However, to use a laser wavelength of 500 nm or less for power over fiber is well known in the art. E.g., Van Der Mark et al discloses a semiconductor material of a semiconductor region of the semiconductor laser is a laser medium having a laser wavelength of 500 nm or less, the semiconductor region exhibiting a light-electricity conversion effect ([0052], [0091] and [0097] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Van Der Mark et al to the system of Cuccui et al and Werthen et al and Pfeiffer et al and Hayashi et al so that a system with a high conversion efficiency can be obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al and Furey and Werthen et al  and Pfeiffer et al and Hayashi et al as applied to claim 1 above, and further in view of Goergen et al (US 2019/0342011).

However, as shown in Figure 2, in response to not receiving the response signal within a predetermined time (max count cycles, 94; “if no signal has been returned from the remote end, in say, one second, it is indicative that something is wrong at the remote end and indicator lights 174 and 176 again reflect the type of fault and manual intervention by way of trouble shooting takes place (block 96)”), a process “Handle Error Remote Dead” will be performed. Furey teaches “the microprocessor 150 and the failsafe interlock 167 also operate to shut down the lasers 110 if the safety enclosure is removed or unlocked while the lasers 110 are in operation” ([0019]), “If after some set time (e.g., one minute) the temperatures do not return to the preferred range, either because of failures of the thermoelectric cooler/heaters 111 or if the surrounding temperature has caused the lasers 110 to be outside their normal operating range, the microprocessor 150 will command the lasers 110 to turn off and generate either the message "EXCESSIVE HEAT, PLEASE CHECK" or "EXCESSIVE COLD, PLEASE CHECK" on the LCD display 163 (depending on the fault condition” ([0023]), “Loss of signal can occur if one or more of the fibers 300 has been disconnected or has become damaged. If this condition occurs, the lasers 110 are shut down quickly before any damage can occur. Preferably, the lasers 110 shut down within 300 s of loss of signal” ([0024]). Werthen et al also teaches “Since such high-power lasers can present significant safety issues, for example in case of a fiber brake, a laser safety control shuts down laser power supply 110 when the USB "hand-shake" protocol is not established, i.e. a handshake packet is not received by the HIM 100 within a pre-determined time interval after the host controller 10 initiates communications with the external device, for example within a fraction of a second. In addition, this safety feature may be monitoring the presence of the received data signals, and in their eventual absence also command an immediate shut off of the laser driver 140 and/or laser power supply 110, so that to shut off the OPS 145. The shut-off operation can be activated by an ASCII command sent by the laser safety control circuit 111 via an RS 232 interface to the laser driver 140 and/or laser power supply 110” ([0063]).
Another prior, Goergen et al discloses a scheme to safety and fault protection in a communications network with combined high power and data delivery, and “The remote network device 14, 15 may use a small amount of power at startup to communicate its power and data requirements to the central network device 10. The powered device 14, 15 may then configure itself accordingly for full power operation. In one example, power type, safety operation of the module, and data rates are negotiated between the central hub 10 and network device 14, 15 through data communications signals on the optical fiber. The interface module 16 communicates any operational fault, including the loss of data. Such fault may result in power immediately being turned off or switching to a low power (low voltage) mode. Full power supply may not be reestablished until the powered device is able to communicate back in low power mode that higher power may be safely applied”. That is, a low power supply can be stopped.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goergen et al with Cucci et al and Furey and Werthen et al and Pfeiffer et al and Hayashi et al so that the system is safer and more reliable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furey and Werthen et al  and Pfeiffer et al and Hayashi et al as applied to claim 4 above, and further in view of Goergen et al (US 2019/0342011).
Furey and Werthen et al and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 4 above. But, Furey et al does not expressly state wherein the first data communication device stops the low power supply in response to not receiving the response signal within a predetermined time.
However, Furey teaches “the microprocessor 150 and the failsafe interlock 167 also operate to shut down the lasers 110 if the safety enclosure is removed or unlocked while the lasers 110 are in operation” ([0019]), “If after some set time (e.g., one minute) the temperatures do not return to the preferred range, either because of failures of the thermoelectric cooler/heaters 111 or if the surrounding temperature has caused the lasers 110 to be outside their normal operating range, the microprocessor 150 will command the lasers 110 to turn off and generate either the message "EXCESSIVE HEAT, PLEASE CHECK" or "EXCESSIVE COLD, PLEASE CHECK" on the LCD the lasers 110 are shut down quickly before any damage can occur. Preferably, the lasers 110 shut down within 300 s of loss of signal” ([0024]). Werthen et al also teaches “Since such high-power lasers can present significant safety issues, for example in case of a fiber brake, a laser safety control circuit 111 may be incorporated in the HIM 100, as illustrated in FIG. 2; this circuit shuts down laser power supply 110 when the USB "hand-shake" protocol is not established, i.e. a handshake packet is not received by the HIM 100 within a pre-determined time interval after the host controller 10 initiates communications with the external device, for example within a fraction of a second. In addition, this safety feature may be monitoring the presence of the received data signals, and in their eventual absence also command an immediate shut off of the laser driver 140 and/or laser power supply 110, so that to shut off the OPS 145. The shut-off operation can be activated by an ASCII command sent by the laser safety control circuit 111 via an RS 232 interface to the laser driver 140 and/or laser power supply 110” ([0063]).
Another prior, Goergen et al discloses a scheme to safety and fault protection in a communications network with combined high power and data delivery, and “The remote network device 14, 15 may use a small amount of power at startup to communicate its power and data requirements to the central network device 10. The powered device 14, 15 may then configure itself accordingly for full power operation. In one example, power type, safety operation of the module, and data rates are negotiated between the central hub 10 and network device 14, 15 through data communications fault may result in power immediately being turned off or switching to a low power (low voltage) mode. Full power supply may not be reestablished until the powered device is able to communicate back in low power mode that higher power may be safely applied”. That is, a low power supply can be stopped.
Furey and Werthen disclose to shut off powering lasers if no response from the second device is received or handshake packet is not received, and Goergen et al discloses that a lower power supply also can be stopped if fault occurs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goergen et al with and Furey and Werthen et al and Pfeiffer et al and Hayashi et al so that the system is safer and more reliable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al and Werthen et al and Pfeiffer et al and Hayashi et al as applied to claim 4 above, and further in view of Goergen et al (US 2019/0342011).
Cucci et al and Werthen et al and Pfeiffer et al and Hayashi et al disclose all of the subject matter as applied to claim 4 above. But, Cucci et al does not expressly state wherein the first data communication device stops the low power supply in response to not receiving the response signal within a predetermined time.
However, as shown in Figure 2, in response to not receiving the response signal within a predetermined time (max count cycles, 94; “if no signal has been returned from the remote end, in say, one second, it is indicative that something is wrong at the shuts down laser power supply 110 when the USB "hand-shake" protocol is not established, i.e. a handshake packet is not received by the HIM 100 within a pre-determined time interval after the host controller 10 initiates communications with the external device, for example within a fraction of a second. In addition, this safety feature may be monitoring the presence of the received data signals, and in their eventual absence also command an immediate shut off of the laser driver 140 and/or laser power supply 110, so that to shut off the OPS 145. The shut-off operation can be activated by an ASCII command sent by the laser safety control circuit 111 via an RS 232 interface to the laser driver 140 and/or laser power supply 110” ([0063]).
Another prior, Goergen et al discloses a scheme to safety and fault protection in a communications network with combined high power and data delivery, and “The remote network device 14, 15 may use a small amount of power at startup to communicate its power and data requirements to the central network device 10. The powered device 14, 15 may then configure itself accordingly for full power operation. In one example, power type, safety operation of the module, and data rates are negotiated between the central hub 10 and network device 14, 15 through data communications signals on the optical fiber. The interface module 16 communicates any operational fault, including the loss of data. Such fault may result in power immediately being turned off or switching to a low power (low voltage) mode. Full power supply may not be reestablished until the powered device is able to communicate back in low power mode that higher power may be safely applied”. That is, a low power supply can be stopped.
The combination of Cucci et al Furey and Werthen discloses to shut off powering lasers if no response from the second device is received or handshake packet is not received, and Goergen et al discloses that a lower power supply also can be stopped if fault occurs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goergen et al with Cucci et al and Werthen et al and Pfeiffer et al and Hayashi et al so that the system is safer and more reliable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             April 1, 2021